Case 1:20-cv-00619-PAB-STV Document 53 Filed 09/16/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00619-PAB-STV

  TEGRITY CARROLL,
  BABATUNDE ELEBE, and
  ANTHONY HAMROCK,

        Plaintiffs,

  v.

  SCHLUMBERGER TECH. CORP.,

        Defendant.


                                     MINUTE ORDER

  Entered by Chief Judge Philip A. Brimmer

         This matter is before the Court on plaintiffs’ Unopposed Motion for Approval of
  Confidential Settlement Agreement and Release and Dismissal of Lawsuit With
  Prejudice [Docket No. 46]. Plaintiffs brought suit under the Fair Labor Standards Act
  (“FLSA”), 29 U.S.C. § 201, et seq., alleging that defendant mis-classified plaintiffs as
  independent contractors and paid plaintiffs a day-rate with no overtime compensation.
  Docket No. 1 at 1, 3, ¶¶ 1-4, 17-18. The parties have reached a settlement agreement
  and ask the Court to approve the settlement, direct the parties to implement and
  complete the funding as set forth in the settlement agreement, and dismiss this lawsuit
  and all claims of plaintiffs with prejudice. Docket No. 46 at 17.

         The state of court involvement in FLSA dismissals is unsettled. In Cheeks v.
  Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), the Second Circuit
  held that a Rule 41(a)(1)(A)(ii) stipulation of dismissal with prejudice requires the
  approval of the district court or the Department of Labor to take effect. In the absence
  of a Tenth Circuit decision on the issue, courts in this district have taken different
  approaches. In Fails v. Pathway Leasing, LLC, No. 18-cv-00308-CMA-MJW, 2018 WL
  6046428 (D. Colo. Nov. 19, 2018), the court thoroughly reviewed the legal landscape
  and determined that, absent exceptional circumstances, the court need not approve
  FLSA settlements. In Slaughter v. Sykes Enter., Inc., No. 17-cv-02038-KLM, 2019 WL
  529512, at *5-6 (D. Colo. Feb. 11, 2019), the court ex amined Fails and Cheeks and
  determined that, while there is disagreement over whether FLSA settlements must be
  approved by the court, there does not appear to be disag reement about whether FLSA
  settlements may be approved by the court. In light of this, the court chose to review the
Case 1:20-cv-00619-PAB-STV Document 53 Filed 09/16/21 USDC Colorado Page 2 of 2




  motion under the traditional FLSA settlement factors, despite the fact that there did not
  appear to be any obvious defects. Id. at *6. More recently, in Lee v. Best Budz, LLC,
  No. 19-cv-02430-KMT, 2019 WL 5964966, at *3 (D. Colo. Nov. 12, 2019), the court
  declined to review the merits of the settlement agreement because there did not appear
  to be a defect in the agreement and plaintiff and the one opt-in member participated in
  settlement negotiations and obtained payment.

          Based on this review, the Court finds that judicial approval of the settlement
  agreement in this case is not required. The claims in this case are part of an earlier
  collective action that was decertified and opt-in plaintiffs were dismissed without
  prejudice. Docket No. 46 at 1. Plaintiffs re-filed their claims against defendant and the
  settlement agreement does not purport to resolve any claims on behalf of any
  collective. See generally Docket No. 47-1. Plaintiffs represent that there is a bona fide
  dispute, the settlement is fair and reasonable to all parties concerned, and the
  settlement contains a reasonable award of attorneys’ fees. Docket No. 46 at 2-3, 8.
  The parties exchanged extensive information related to defendant’s classification and
  compensation of plaintiffs, including through subpoenas to third parties, and briefed the
  legal principles applicable to the claims as defenses asserted. Id. at 3. There does not
  appear to be a defect in either the settlement agreement or process that would require
  the Court to inquire as to whether there is a bona fide dispute. Therefore, the Court
  finds that this case does not require judicial approval of the settlement, and the Court
  declines to review the merits of the settlement agreement. Accordingly, it is

         ORDERED that plaintiffs’ Unopposed Motion for Approval of Confidential
  Settlement Agreement and Release and Dismissal of Lawsuit With Prejudice [Docket
  No. 46] is GRANTED in part and DENIED in part.1 It is further

       ORDERED that the request for the Court to approve the settlement agreement is
  DENIED. It is further

          ORDERED that the request to direct the parties to implement the funding as set
  forth in the settlement agreement is DENIED. It is further

         ORDERED that the request to dismiss this action with prejudice based on the
  parties’ successful settlement negotiations is GRANTED. It is further

        ORDERED that this case is DISMISSED with prejudice.


        DATED September 16, 2021.



        1
           Plaintiffs’ request to allow the settlement agreement and related documents to
  be filed under restriction was granted by the magistrate judge, see Docket No. 49, and
  the Court therefore declines to address it.
